Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the communication filed on 8/21/2019.
Claims 1-20 have been examined.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The abstract of the disclosure is objected to because it contains phrases which can be implied.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6 recites “the apparatus…wherein at least one of: [a] and [b]”.  The grammar seems incorrect.  The sentence feels incomplete.  Perhaps it should read “the apparatus…wherein the apparatus [performs] at least one of: [a] and [b]”, or something similar.

Claim 9 has a similar issue to that of claim 6.
Appropriate correction is required. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim limitations “means for generating encrypted data”, “means for generating a re-encryption value”, and “means for issuing a re-encryption request” invoke 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The examiner is unable to find anywhere in the specification that clearly links any structure to the claimed functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Awad et al. (US Patent Application Publication Number 2019/0394021), and further in view of Yoshino et al. (US Patent Application Publication Number 2019/0130125).
Regarding claim 1, Awad disclosed an apparatus comprising: memory control circuitry configured to control access to data stored in memory (Awad Fig. 1 and Paragraphs 0094-0096 for example); and memory security circuitry configured to generate encrypted data to be stored in the memory, the encrypted data being based on target data and a first one-time-pad (OTP) (Awad Fig. 1 and Paragraphs 0094-0096 for example); wherein, in response to an OTP update event indicating that the first OTP is to be updated to a second OTP different to the first OTP, the memory security circuitry is configured to issue a re-encryption request to cause updated encrypted data to be generated in a downstream component based on the encrypted data and to cause the encrypted data to be replaced in the memory by the updated encrypted data (Awad Fig. 1 and Paragraphs 0094-0096 for example), but Awad did not explicitly teach how the re-encryption was accomplished or that the memory security circuitry is configured to generate a re-encryption value based on the first OTP and the second OTP.
Yoshino taught a method for data encryption where data is encrypted by XOR with a keystream, and taught re-encrypting the data involving generating a new key stream, XOR between the old key stream and the new key stream to produce a re-encryption value, and then performing XOR between the encrypted data and the re-encryption value to produce reencrypted data (Yoshino Figs. 7, 12, and 13 and Paragraphs 0137-0142, and 0227-0249).
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the invention to have employed the teachings of Yoshino in the encryption system of Awad by using the re-encryption method of Yoshino to perform the generically taught re-encryption of Awad.  This would have been obvious because the person having ordinary skill in the art would have been motivated to provide a specific means for re-encrypting the memory without exposing the plaintext data.
Regarding claim 18, Awad disclosed an apparatus comprising: means for generating encrypted data to be stored in memory, the encrypted data being based on target data and a first one-time-pad (OTP) (Awad Fig. 1 and Paragraphs 0094-0096 for example); and means for issuing a re-encryption request to cause updated encrypted data to be generated in a downstream component based on the encrypted data and to cause the encrypted data to be replaced in the memory by the updated encrypted data (Awad Fig. 1 and Paragraphs 0094-0096 for example), but Awad did not specifically teach how the re-encryption was performed or specifically disclose a means for generating a re-encryption value based on the first OTP and the second OTP, in response to an OTP update event indicating that the first OTP is to be updated to a second OTP different to the first OTP.
Yoshino taught a method for data encryption where data is encrypted by XOR with a keystream, and taught re-encrypting the data involving generating a new key stream, XOR between the old key stream and the new key stream to produce a re-encryption value, and then performing XOR between the encrypted data and the re-encryption value to produce reencrypted data (Yoshino Figs. 7, 12, and 13 and Paragraphs 0137-0142, and 0227-0249).
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the invention to have employed the teachings of Yoshino in the encryption system of Awad by using the re-encryption method of Yoshino to perform the generically taught re-encryption of Awad.  This would have been obvious because the person having ordinary skill in the art would have been motivated to provide a specific means for re-encrypting the memory without exposing the plaintext data.

Regarding claims 19 and 20, Awad disclosed a method comprising: generating encrypted data to be stored in memory, the encrypted data being based on target data and a first one-time-pad (OTP) (Awad Fig. 1 and Paragraphs 0094-0096 for example); and in response to an OTP update event indicating that the first OTP is to be updated to a second OTP different to the first OTP issuing a re-encryption request to cause updated encrypted data to be generated in a downstream component based on the encrypted data and to cause the encrypted data to be replaced in the memory by the updated encrypted data (Awad Fig. 1 and Paragraphs 0094-0096 for example), but Awad did not explicitly teach how the re-encryption was performed or explicitly generating a re-encryption value based on the first OTP and the second OTP for use in re-encryption of the data.
Yoshino taught a method for data encryption where data is encrypted by XOR with a keystream, and taught re-encrypting the data involving generating a new key stream, XOR between the old key stream and the new key stream to produce a re-encryption value, and then performing XOR between the encrypted data and the re-encryption value to produce reencrypted data (Yoshino Figs. 7, 12, and 13 and Paragraphs 0137-0142, and 0227-0249).
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the invention to have employed the teachings of Yoshino in the encryption system of Awad by using the re-encryption method of Yoshino to perform the generically taught re-encryption of Awad.  This would have been obvious because the person having ordinary skill in the art would have been motivated to provide a specific means for re-encrypting the memory without exposing the plaintext data.

Regarding claim 2, Awad and Yoshino taught that the first OTP is dependent on first values of a key and a nonce at a time of encrypting the target data (Awad Figs. 1 and 7 and Paragraphs 0094-0096 for example); the second OTP is dependent on second values of the key and the nonce obtained in response to the OTP update event (Awad Figs. 1 and 7 and Paragraphs 0094-0096 for example); and the memory security circuitry is configured to generate the re-encryption value based on the first values of the key and the nonce and the second values of the key and the nonce (Awad Figs. 1 and 7 and Paragraphs 0094-0096 for example, and Yoshino Paragraph 0234).
Regarding claim 3, Awad and Yoshino taught that the OTP update event comprises an indication that a predetermined period has passed since a previous key update event for updating the key (Awad Figs. 1 and 7 and Paragraphs 0094-0096 for example).
Regarding claim 4, Awad and Yoshino taught that the nonce comprises a counter, and the memory security circuitry is configured to increment the counter in response to a write to the address in memory associated with the encrypted data (Awad Figs. 1 and 7 and Paragraphs 0094-0096 for example); and the OTP update event comprises a counter overflow event associated with the counter (Awad Figs. 1 and 7 and Paragraphs 0094-0096 for example).
Regarding claim 5, Awad and Yoshino taught that the counter comprises a split counter comprising a combination of a major counter shared between a plurality of data blocks including the target data and at least one other data block, and a respective minor counter specified separately for each data block in the plurality of data blocks (Awad Figs. 1 and 7 and Paragraphs 0094-0096 for example); and the OTP update event comprises at least one of: a major counter overflow event associated with the major counter (Awad Figs. 1 and 7 and Paragraphs 0094-0096 for example); and a minor counter overflow event associated with a minor counter 
Regarding claim 6, Awad and Yoshino taught at least one of: in response to the minor counter overflow event, the memory security circuitry is configured to increment the major counter and to issue the re-encryption request for the plurality of data blocks other than said given data block (Awad Figs. 1 and 7 and Paragraphs 0094-0096 for example); and in response to the major counter overflow event, the memory security circuitry is configured to update the key and to issue the re-encryption request for data blocks encrypted using the previous value of the key (Awad Figs. 1 and 7 and Paragraphs 0094-0096 for example).
Regarding claim 7, Awad and Yoshino taught that the downstream component comprises at least one of: the memory; a memory controller for controlling access to the memory; at least one dynamic random access memory (DRAM) unit; and a controller associated with a three-dimensional integrated circuit comprising a plurality of memory storage integrated circuit layers (Awad Figs. 1 and 7 and Paragraphs 0094-0096 for example).
Regarding claim 8, Awad and Yoshino taught that the memory security circuitry is configured to be within a trust boundary of the apparatus, wherein data stored outside the trust boundary is accessible to external agents (Awad Paragraph 0110 for example); but did not explicitly teach that the memory security circuitry is configured to issue the re-encryption request beyond the trust boundary to cause the updated encrypted data to be generated outside the trust boundary.  However, it was well known in the art before the effective filing date of the invention for secure memory to include the encryption/decryption circuitry and for the encryption/decryption of data being stored to/retrieved from to be performed by the cryptographic circuitry of the secure memory.  As such, it would have been obvious to the person 

Regarding claim 9, Awad and Yoshino taught that at least one of: the memory security circuitry is configured to generate the encrypted data by applying an exclusive-OR function to the target data and the first OTP (Awad Figs. 1 and 7 and Paragraphs 0094-0096 for example); the memory security circuitry is configured to generate the re-encryption value by applying an exclusive-OR function to the first OTP and the second OTP (Yoshino Figs. 7, 12, and 13 and Paragraphs 0137-0142, and 0227-0249); and the re-encryption request comprises a request to cause the updated encrypted data to be generated in the downstream component by applying an exclusive-OR function to the re-encryption value and the encrypted data (Awad Figs. 1 and 7 and Paragraphs 0094-0096 for example and Yoshino Figs. 7, 12, and 13 and Paragraphs 0137-0142, and 0227-0249).
Regarding claim 10, Awad and Yoshino taught that following the re-encryption request, the updated encrypted data is decryptable based on the second OTP independently of the first OTP (Awad Figs. 1 and 7 and Paragraphs 0094-0096 for example and Yoshino Figs. 7, 12, and 13 and Paragraphs 0137-0142, and 0227-0249).
Regarding claim 11, Awad and Yoshino taught that the memory security circuitry is configured to generate an authentication code to be stored in the memory, generation of the authentication code comprising applying a hash function to the target data (Awad Paragraphs 
Regarding claim 12.  in the generation of the authentication code, the hash function is applied to a value which the target data has prior to encryption based on the first OTP (Awad Paragraphs 0098 and 0124 for example, and further see Rogers “Using Address Independent Seed Encryption and Bonsai Merkle Trees to Make Secure Processors OS- and Performance-Friendly” which was incorporated by reference in Awad as citation 14, which shows that the MAC of Awad is an HMAC).
Regarding claim 13, Awad and Yoshino taught that the generation of the authentication code comprises applying an operation to a first value dependent on a hash value obtained by applying the hash function to the target data, and a second value dependent on an authentication OTP, the authentication OTP being independent of the target data (Awad Paragraphs 0098 and 0124 for example, and further see Rogers “Using Address Independent Seed Encryption and Bonsai Merkle Trees to Make Secure Processors OS- and Performance-Friendly” which was 
Regarding claim 14, Awad and Yoshino taught that the operation and an inverse of the operation each comprise an associative operation (Awad Figs. 1 and 7 and Paragraphs 0094-0096 for example XOR encryption).
Regarding claim 15, Awad and Yoshino taught that the first value depends on a first key, and the authentication OTP depends on a second key (Awad Paragraphs 0098 and 0124 for example, and further see Rogers “Using Address Independent Seed Encryption and Bonsai Merkle Trees to Make Secure Processors OS- and Performance-Friendly” which was incorporated by reference in Awad as citation 14, which shows that the MAC of Awad is an HMAC).
Regarding claim 16, Awad and Yoshino taught that in response to an authentication update event indicating that the authentication OTP is to be replaced by an updated authentication OTP different to the authentication OTP (Awad Paragraphs 0094-0098 and 0124 for example, and further see Rogers “Using Address Independent Seed Encryption and Bonsai Merkle Trees to Make Secure Processors OS- and Performance-Friendly” which was incorporated by reference in Awad as citation 14, which shows that the MAC of Awad is an HMAC), the memory security circuitry is configured to generate an authentication re-calculation value based on the authentication OTP and the updated authentication OTP, and the memory security circuitry is configured to issue an authentication re-calculation request to cause an updated authentication code to be generated in the downstream component based on the authentication code and the re-calculation value and to cause the authentication code to be replaced in memory by the updated authentication code (Awad Paragraphs 0094-0098 and 0124 
Regarding claim 17, Awad and Yoshino taught that the authentication OTP is dependent on an authentication key and an authentication nonce (Awad Paragraphs 0094-0098 and 0124 for example, and further see Rogers “Using Address Independent Seed Encryption and Bonsai Merkle Trees to Make Secure Processors OS- and Performance-Friendly” which was incorporated by reference in Awad as citation 14, which shows that the MAC of Awad is an HMAC); and the authentication update event comprises at least one of: an event indicating that the authentication key is to be replaced by an updated authentication key different to the authentication key (Awad Paragraphs 0094-0098 and 0124 for example, and further see Rogers “Using Address Independent Seed Encryption and Bonsai Merkle Trees to Make Secure Processors OS- and Performance-Friendly” which was incorporated by reference in Awad as citation 14, which shows that the MAC of Awad is an HMAC); an event indicating that the authentication nonce is to be replaced by an updated authentication nonce different to the authentication nonce (Awad Paragraphs 0094-0098 and 0124 for example, and further see Rogers “Using Address Independent Seed Encryption and Bonsai Merkle Trees to Make Secure Processors OS- and Performance-Friendly” which was incorporated by reference in Awad as citation 14, which shows that the MAC of Awad is an HMAC).

Conclusion
Claims 1-20 have been rejected.

US 2016/0154746 taught a method for re-encrypting an applications instructions by XOR of the old instruction with XOR of the old and new translation codes.
US 10,608,813 taught a method for long-term storage of encryption pads, and that the pads should be re-encrypted after a period of time in order to ensure that they are secure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T HENNING whose telephone number is (571)272-3790. The examiner can normally be reached Monday- Thursday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T HENNING/            Primary Examiner, Art Unit 2491